Title: To James Madison from John Graham, 24 March 1807
From: Graham, John
To: Madison, James



Sir
New Orleans 24th. March 1807.

I have the Honor to inclose a Memo. of my Expences, at the different Places where I stopped, (on my Journey to this Place) to execute the Orders you gave me, when I left the City of Washington.  You will be pleased to observe that I do not introduce into this Memo. my travelling expences.  these I understand from your Instructions are to fall on myself.  They have perhaps been somewhat increased by my taking a Route different from that which I should have taken, had my object been merely to get here; but as it is impossible for me to say how much, I do not take it into the account, nor will I, without your permission, charge to the Public a Horse I had the Misfortune to lose on my Journey tho: I verily beleived he died in consequence of the bad treatment he met with in the Wilderness, thro which I should not have brought him, or come myself, had I not been engaged in the Urgent and Important Business then recently entrusted to me by the President which detained me Six or Seven Weeks in the Western country, during the time the Navigation of the River was open.  Should you determine that I am entitled to compensation for this Horse it will be in the recollection of my Friend Mr. D. Brent, that I gave 225 Dollars for him in Cash, just before I left Virginia  Mr Brent is authorised to receive any Mony due me by the Public and to him you will be pleased to direct to be paid so much as you may consider me entitled to receive.  With Sentiments of the Highest Respect I have the Honor to be, Sir, Your Mo: Obt Sert

John Graham


Memo of Expenses.
Pittsburg… $13
Marietta… 21.50
Wood County… 2.
Messenger for Mr. Henderson… 3
Chillocothe… 22.25
Frankfort… 24.50
Lexington… 23-
Wachington Natches… 46
$155.25


The Cost of the Horse mentioned in this letter… 225.
$380.25

